DETAILED ACTION
Claims status
In response to the application filed on 09/22/2021, claim 20 is added, and thus claims 11-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0063479 A1) in view of Pelletier et al. (US 2017/0367058 A1).
Regarding claim 11; Kim discloses a terminal comprising: 
a processor (See Fig. 23: Components 2320 and 2340) that determines a resource of an uplink shared channel (See Fig. 21: the UE to receive a PDCCH and/or a PDSCH from the eNB (S17) and transmit a Physical Uplink Shared Channel (PUSCH) and/or a Physical Uplink Control Channel (PUCCH) to the eNB (S18), in a general UL/DL signal transmission procedure. ¶. [0079]), based on a transmission periodicity configured by a higher layer parameter (See Fig. 1 and 21: This channel information reporting may be classified into a periodic report transmitted periodically and an aperiodic report transmitted in response to a request made by a base station. ¶. [0201] and ¶. [0203]) and offset See Fig. 22 @ step 2120: A UE can receive information including a combination of a transmission period of channel information and an offset from an upper layer by RRC signaling. The UE can transmit the channel information to a base station based on the provided information on the channel information transmission period. In each serving cell, a period Npd in a subframe for a CQI/PMI reporting and an offset NOFFSET,CQI in the subframe are determined based on a parameter ‘cqi-pmi-ConfigIndex’ (iCQI/PMI) set up by upper layer signaling. An offset NOFFSET,RI related to a period MRI for an RI reporting is determined based on a parameter ‘ri-ConfigIndex’ (IRI)… ¶. [0240] and ¶. [0343]) indicated by downlink control information (See Fig. 22: indicated by CSI configuration information; ¶. [0343]); and 
a transmitter (See Fig. 23: Components 2320 and 2340 that transmits the uplink shared channel (In the LTE system, UCI is generally transmitted on a PUCCH periodically. However, if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH. ¶. [0081]).
[Examiner’s note: Using the upper layer, i.e., application layer, signal for exchanging/sharing resources and control data could be analyzed as using a higher layer parameter for data transmission. Any layer falling between layers 5-7 could be analyzed as a higher/upper layer applying under the BRI.]
Even though, Kim teaches the method wherein the UE to send a DL channel information of a periodic report transmitting periodically, and the offset information of a subframe, i.e., timing period, Kim doesn’t explicitly discuss the timing information as indicated by downlink control information (DCI). 
However, Pelletier discloses the method wherein determining the timing information as indicated by DCI (Pelletier: The WTRU may determine how to transmit (e.g., resource, timing) on the PUCCH based on the location of the received DCI on the PDCCH (e.g., based on the identity of the first Control Channel Element of the DCI similar to legacy methods) and/or using an offset determined from the received control signaling. If the DCI includes a downlink assignment for a delayed PDSCH assignment (e.g., as described herein), the WTRU may determine the applicable resource on PUCCH using a similar examples and/or using a timing based on the reception of the PDSCH. ¶. [0217]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the timing information as indicated by DCI as taught by Pelletier to have incorporated in the system of Kim, so that it would not only provide to reduce latency but also improve transmission reliability. Pelletier: ¶. [0103 and 0137].

Regarding claim 12; Kim discloses the terminal wherein the processor determines a start position of the resource of the uplink shared channel to which the transmission periodicity is applied, based on the offset information (Kim:  a position of CSI-IM may be configured based on a previously configured period (for example, through higher layer signaling or physical control/data channel) or SF offset from a starting point of TxOP. ¶. [0289]).

Regarding claim 13; Kim in view of Pelletier discloses the terminal wherein the offset information indicates a duration from a reference timing to a start timing of resource of the uplink shared channel to which the transmission periodicity is applied (Pelletier: the WTRU may apply a timing advance (e.g., using NTA, for frame structure 1) to one or more of SRS, PUCCH and/or PUSCH transmission. ¶. [0085]).

Regarding claim 14; Kim discloses the terminal wherein the processor controls repeat transmission of the uplink shared channel to which the transmission periodicity is applied (Kim: Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc. ¶. [0080]).

Regarding claim 15; Kim discloses a radio communication method for a terminal comprising: 
determining a resource of an uplink shared channel (See Fig. 21: the UE to receive a PDCCH and/or a PDSCH from the eNB (S17) and transmit a Physical Uplink Shared Channel (PUSCH) and/or a Physical Uplink Control Channel (PUCCH) to the eNB (S18), in a general UL/DL signal transmission procedure. ¶. [0079]), based on a transmission periodicity configured by a higher layer parameter (See Fig. 1 and 21: This channel information reporting may be classified into a periodic report transmitted periodically and an aperiodic report transmitted in response to a request made by a base station. ¶. [0201] and ¶. [0203]) and offset information (See Fig. 22 @ step 2120: A UE can receive information including a combination of a transmission period of channel information and an offset from an upper layer by RRC signaling. The UE can transmit the channel information to a base station based on the provided information on the channel information transmission period. In each serving cell, a period Npd in a subframe for a CQI/PMI reporting and an offset NOFFSET,CQI in the subframe are determined based on a parameter ‘cqi-pmi-ConfigIndex’ (iCQI/PMI) set up by upper layer signaling. An offset NOFFSET,RI related to a period MRI for an RI reporting is determined based on a parameter ‘ri-ConfigIndex’ (IRI)… ¶. [0240] and ¶. [0343]) indicated by downlink control information (See Fig. 22: indicated by CSI configuration information; ¶. [0343]); and 
trnasmitting the uplink shared channel (In the LTE system, UCI is generally transmitted on a PUCCH periodically. However, if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH. ¶. [0081]).
Kim teaches the method wherein the UE to send a DL channel information of a periodic report transmitting periodically, and the offset information of a subframe, i.e., timing period, Kim doesn’t explicitly discuss the timing information as indicated by downlink control information (DCI). 
However, Pelletier discloses the method wherein determining the timing information as indicated by DCI (Pelletier: The WTRU may determine how to transmit (e.g., resource, timing) on the PUCCH based on the location of the received DCI on the PDCCH (e.g., based on the identity of the first Control Channel Element of the DCI similar to legacy methods) and/or using an offset determined from the received control signaling. If the DCI includes a downlink assignment for a delayed PDSCH assignment (e.g., as described herein), the WTRU may determine the applicable resource on PUCCH using a similar examples and/or using a timing based on the reception of the PDSCH. ¶. [0217]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the timing information as indicated by DCI as taught by Pelletier to have incorporated in the system of Kim, so that it would not only provide to reduce latency but also improve transmission reliability. Pelletier: ¶. [0103 and 0137].

Regarding claim 16; Kim discloses a base station comprising:
a processor (See Fig. 23: Components 2320 and 2340) that determines a resource of an uplink shared channel (See Fig. 21: the UE to receive a PDCCH and/or a PDSCH from the eNB (S17) and transmit a Physical Uplink Shared Channel (PUSCH) and/or a Physical Uplink Control Channel (PUCCH) to the eNB (S18), in a general UL/DL signal transmission procedure. ¶. [0079]), based on a transmission periodicity configured by a higher layer parameter (See Fig. 1 and 21: This channel information reporting may be classified into a periodic report transmitted periodically and an aperiodic report transmitted in response to a request made by a base station. ¶. [0201] and ¶. [0203]) and offset See Fig. 22 @ step 2120: A UE can receive information including a combination of a transmission period of channel information and an offset from an upper layer by RRC signaling. The UE can transmit the channel information to a base station based on the provided information on the channel information transmission period. In each serving cell, a period Npd in a subframe for a CQI/PMI reporting and an offset NOFFSET,CQI in the subframe are determined based on a parameter ‘cqi-pmi-ConfigIndex’ (iCQI/PMI) set up by upper layer signaling. An offset NOFFSET,RI related to a period MRI for an RI reporting is determined based on a parameter ‘ri-ConfigIndex’ (IRI)… ¶. [0240] and ¶. [0343]) indicated by downlink control information (See Fig. 22: indicated by CSI configuration information; ¶. [0343]); and 
a reception section (See Fig. 23: Components 2320 and 2340 that transmits the uplink shared channel (In the LTE system, UCI is generally transmitted on a PUCCH periodically. However, if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH. ¶. [0081]).
[Examiner’s note: Using the upper layer, i.e., application layer, signal for exchanging/sharing resources and control data could be analyzed as using a higher layer parameter for data transmission. Any layer falling between layers 5-7 could be analyzed as a higher/upper layer applying under the BRI.]
Even though, Kim teaches the method wherein the UE to send a DL channel information of a periodic report transmitting periodically, and the offset information of a subframe, i.e., timing period, Kim doesn’t explicitly discuss the timing information as indicated by downlink control information (DCI). 
However, Pelletier discloses the method wherein determining the timing information as indicated by DCI (Pelletier: The WTRU may determine how to transmit (e.g., resource, timing) on the PUCCH based on the location of the received DCI on the PDCCH (e.g., based on the identity of the first Control Channel Element of the DCI similar to legacy methods) and/or using an offset determined from the received control signaling. If the DCI includes a downlink assignment for a delayed PDSCH assignment (e.g., as described herein), the WTRU may determine the applicable resource on PUCCH using a similar examples and/or using a timing based on the reception of the PDSCH. ¶. [0217]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the timing information as indicated by DCI as taught by Pelletier to have incorporated in the system of Kim, so that it would not only provide to reduce latency but also improve transmission reliability. Pelletier: ¶. [0103 and 0137].

Regarding claim 17; Kim discloses the terminal wherein the offset information indicates a duration from a reference timing to a start timing of resource of the uplink shared channel to which the transmission periodicity is applied  (Pelletier: the WTRU may apply a timing advance (e.g., using NTA, for frame structure 1) to one or more of SRS, PUCCH and/or PUSCH transmission. ¶. [0085]).

Regarding claim 18; Kim discloses the terminal wherein the processor controls repeat transmission of the uplink shared channel to which the transmission periodicity is applied (Kim: Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc. ¶. [0080]).

Regarding claim 19; Kim discloses the terminal according to claim 13, wherein the processor controls repeat transmission of the uplink shared channel to which the transmission periodicity is Kim: Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc. ¶. [0080]).

Regarding claim 20; Kim teaches a system comprising a terminal and a base station, wherein: 
the terminal (See Fig. 9 and its components: ¶. [0183-0184]) comprises: 
a processor (See Fig. 23: Components 2320 and 2340) that determines a resource of an uplink shared channel (See Fig. 21: the UE to receive a PDCCH and/or a PDSCH from the eNB (S17) and transmit a Physical Uplink Shared Channel (PUSCH) and/or a Physical Uplink Control Channel (PUCCH) to the eNB (S18), in a general UL/DL signal transmission procedure. ¶. [0079]), based on a transmission periodicity configured by a higher layer parameter (See Fig. 1 and 21: This channel information reporting may be classified into a periodic report transmitted periodically and an aperiodic report transmitted in response to a request made by a base station. ¶. [0201] and ¶. [0203]) and offset information (See Fig. 22 @ step 2120: A UE can receive information including a combination of a transmission period of channel information and an offset from an upper layer by RRC signaling. The UE can transmit the channel information to a base station based on the provided information on the channel information transmission period. In each serving cell, a period Npd in a subframe for a CQI/PMI reporting and an offset NOFFSET,CQI in the subframe are determined based on a parameter ‘cqi-pmi-ConfigIndex’ (iCQI/PMI) set up by upper layer signaling. An offset NOFFSET,RI related to a period MRI for an RI reporting is determined based on a parameter ‘ri-ConfigIndex’ (IRI)… ¶. [0240] and ¶. [0343]) indicated by downlink control information (See Fig. 22: indicated by CSI configuration information; ¶. [0343]); and 
See Fig. 23: Components 2320 and 2340 that transmits the uplink shared channel (In the LTE system, UCI is generally transmitted on a PUCCH periodically. However, if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH. ¶. [0081]); and
the base station comprises: a processor of the base station that determines a resource of an uplink shared channel (See Fig. 21: the UE to receive a PDCCH and/or a PDSCH from the eNB (S17) and transmit a Physical Uplink Shared Channel (PUSCH) and/or a Physical Uplink Control Channel (PUCCH) to the eNB (S18), in a general UL/DL signal transmission procedure. ¶. [0079]), based on a transmission periodicity configured by a higher layer parameter (See Fig. 1 and 21: This channel information reporting may be classified into a periodic report transmitted periodically and an aperiodic report transmitted in response to a request made by a base station. ¶. [0201] and ¶. [0203]) and offset information (See Fig. 22 @ step 2120: A UE can receive information including a combination of a transmission period of channel information and an offset from an upper layer by RRC signaling. The UE can transmit the channel information to a base station based on the provided information on the channel information transmission period. In each serving cell, a period Npd in a subframe for a CQI/PMI reporting and an offset NOFFSET,CQI in the subframe are determined based on a parameter ‘cqi-pmi-ConfigIndex’ (iCQI/PMI) set up by upper layer signaling. An offset NOFFSET,RI related to a period MRI for an RI reporting is determined based on a parameter ‘ri-ConfigIndex’ (IRI)… ¶. [0240] and ¶. [0343]) indicated by downlink control information (See Fig. 22: indicated by CSI configuration information; ¶. [0343]); and 
a reception section (See Fig. 23: Components 2320 and 2340 that transmits the uplink shared channel (In the LTE system, UCI is generally transmitted on a PUCCH periodically. However, if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH. ¶. [0081]).
Examiner’s note: Using the upper layer, i.e., application layer, signal for exchanging/sharing resources and control data could be analyzed as using a higher layer parameter for data transmission. Any layer falling between layers 5-7 could be analyzed as a higher/upper layer applying under the BRI.]
Even though, Kim teaches the method wherein the UE to send a DL channel information of a periodic report transmitting periodically, and the offset information of a subframe, i.e., timing period, Kim doesn’t explicitly discuss the timing information as indicated by downlink control information (DCI). 
However, Pelletier discloses the method wherein determining the timing information as indicated by DCI (Pelletier: The WTRU may determine how to transmit (e.g., resource, timing) on the PUCCH based on the location of the received DCI on the PDCCH (e.g., based on the identity of the first Control Channel Element of the DCI similar to legacy methods) and/or using an offset determined from the received control signaling. If the DCI includes a downlink assignment for a delayed PDSCH assignment (e.g., as described herein), the WTRU may determine the applicable resource on PUCCH using a similar examples and/or using a timing based on the reception of the PDSCH. ¶. [0217]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the timing information as indicated by DCI as taught by Pelletier to have incorporated in the system of Kim, so that it would not only provide to reduce latency but also improve transmission reliability. Pelletier: ¶. [0103 and 0137].



Response to Arguments
In response to the amendment as filed on 09/22/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 11-19 have been considered but they are not persuasive.
Arguments:
Applicant argued that Kim fails to teach the method wherein “determining a resource of an uplink shared channel, based on a transmission periodicity configured by a higher layer parameter and offset information indicated by downlink control information.”
Responses:
Examiner respectfully disagrees. First of all, the Applicant fails to provide the detail information of the type of higher layer parameter. As per OSI model, layers 5-7 are generally called higher layers containing application-level data. As one layer passes the data by adding the functionalities of that particular layer. The next layer then works on the existing data and passes on to the next. Thus, any layer falling between layers 5-7 could be analyzed as a higher/upper layer applying under the BRI.
Kim clearly discloses that the method of determining the uplink resources of shared and control channel based on the classified periodic report that is transmitted periodically. In case of the periodic report, a period for transmitting channel information via an upper layer signal, an offset in the corresponding period and the like are signaled to each UE by subframe unit and channel information in consideration of a transmission mode of each UE may be delivered to a base station via a physical uplink control channel (PUCCH) in accordance with a determined period. See Kim’s ¶. [0203]. Using the upper layer, i.e., application layer, signal for exchanging/sharing resources and control data could be analyzed as using a higher layer Kim teaches the method of determining UL shared channel based on the transmission periodicity by an upper layer signal/parameter.

Arguments:
Applicant further that Kim cannot teach the method of “performing transmission of a PUSCH on the basis of a such determination based on higher layer parameter”.
Responses:
Examiner further disagrees. Kim clearly teaches In the LTE system, UCI is generally transmitted on a PUCCH periodically. However, if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH. In addition, the UCI may be transmitted aperiodically on the PUSCH, upon receipt of a request/command from a network. Kim’s further made clear that both the control and traffic data could be transmitted on a PUSCH or shared channel based on the determination of transmission period and an offset from a upper layer of channel information. Kim: ¶. [0080] and ¶. [0240]. Kim’s ¶. [0079] further discusses that the UE may receive a PDCCH and/or a PDSCH from the eNB (S17) and transmit a Physical Uplink Shared Channel (PUSCH) and/or a Physical Uplink Control Channel (PUCCH) to the eNB (S18), in a general UL/DL signal transmission procedure. Thus, Kim discloses the method of transmitting the UL shared channel.
Pelletier further discloses the method wherein determining how to transmit (e.g., resource, timing) on the PUCCH based on the location of the received DCI on the PDCCH (e.g., based on the identity of the first Control Channel Element of the DCI similar to legacy methods) and/or using an offset determined from the received control signaling. If the DCI includes a downlink 
In view of the above reasoning, the combined teaching of Kim and Pelletier successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416